DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/15/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2020/0341859), and in view of Carmel et al. (US 2012/0201476), hereafter referred to as “Masuda” and “Carmel”, respectively.  


Regarding claim 1, Masuda discloses a method of providing an image storage service performed by a computing device including at least one processor and a memory (Figs. 1&2), the method comprising: 
selecting image data in a first format (Fig. 2, steps 212&214 and pg. [0050]-[0051], selecting image data that has not been accessed during sleep mode (i.e., the “NO” branch) to go through the “Increase Current Compression Level” step 214); 
obtaining final image data in a second format by transcoding the selected image data in the first format (Fig. 2, steps 214&216, pg. [0054], “reverse the data compression applied by the compression module … recompressing the volume using the increased compression level”); and 
storing the final image data in the second format in the memory (pg. [0020], “a less frequently accessed data may be stored using a higher compression ratio”).
Masuda does not expressly disclose transcoding details.
In the same field of recompressing image data, Carmel discloses a method for generating a second reduced size digital image from a first digital image (Carmel, Fig. 18), including:
determining an initial compression parameter for converting the selected image data in the first format into a second format (Fig. 18, step 1820, “generate a new quantization matrix”); 
obtaining primary image data in the second format by transcoding the selected image data in the first format based on the initial compression parameter (Fig. 18, step 1830, “use new quantization matrix computed in step 1820 … to generate a re-compressed second image”); 
searching for a desired compression parameter based on whether image quality of the primary image data satisfies a criterion (Fig. 18, step 1840 and 1850, “if the quality measure falls within the target quality interval, output the current recompressed second image, and otherwise, use a subsequent MQF value … if the quality measure falls on one or another side of the textural change measure interval respectively”. Also refer to Fig. 1, step 50, and the Abstract: “iteratively compressing the first digital image to an extent determined by a quality measure”);
obtaining final image data in the second format by transcoding the selected image data in the first format based on the desired compression parameter (Fig. 44B shows the transcoding procedure).
It is desirable to set the compression level to “maximize the file size reduction while maintaining the quality measure threshold” (Carmel, pg. [0019]). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Carmel with that of Masuda to yield the invention as described in claim 1. This combination could be made using known methods with no changes to the operating principles of either reference to produce the predictable results of obtaining an optimal balance between increasing image compression level and maintaining image quality.

Regarding claim 2, Masuda in view of Carmel discloses the method of claim 1, wherein the selecting the image data in the first format comprises selecting one of at least one first format data stored in the memory for a period equal to or greater than a threshold period, as the image data in the first format (Masuda, Fig. 2, steps 210, 212&214 and pg. [0046], [0050]-[0051]).

Regarding claim 3, Masuda in view of Carmel discloses the method of claim 1, wherein the determining the initial compression parameter includes determining the initial compression parameter based on a statistical value of one or more compression parameters used for previous transcoding (Carmel, Fig. 19).

Regarding claim 4, Masuda in view of Carmel discloses the method of claim 1, wherein the searching for the desired compression parameter comprises: 
adjusting the initial compression parameter to obtain an adjusted compression parameter, in response to the image quality of the primary image data satisfying the criterion (Carmel, Fig. 1, “use the global quality score as a quality measure to govern continued iterative compression of the digital images based on the provisional compression to date”); 
obtaining secondary image data in the second format by transcoding the image data in the first format based on the adjusted compression parameter (Carmel, Fig. 44B); determining whether image quality of the secondary image data satisfies the criterion; and determining the initial compression parameter as the desired compression parameter, in response to the image quality of the secondary image data does not satisfying the criterion, wherein the adjusted compression parameter has a higher compression rate than the initial compression parameter (Carmel, pg. [0020], [0111] “and if the textural change measure falls within the textural change measure interval terminating the method, and otherwise, compressing further using a further compression parameter larger or smaller than the initial compression parameter if the textural change measure falls on one or another side of the textural change measure interval respectively.”).

Regarding claim 5, Masuda in view of Carmel discloses the method of claim 1, wherein the searching for the desired compression parameter comprises: 
adjusting the initial compression parameter to obtain an adjusted compression parameter, in response to the image quality of the primary image data not satisfying the criterion; obtaining secondary image data in the second format by transcoding the image data in the first format based on the adjusted compression parameter; determining whether image quality of the secondary image data satisfies the criterion; and determining the adjusted compression parameter as the desired compression parameter, in response to the image quality of the secondary image data satisfying the criterion, wherein the adjusted compression parameter has a lower compression rate than the initial compression parameter (please refer to analysis of claim 4 in reference to Carmel, Figs. 1&44B, and pg. [0020], [0111]).

Regarding claim 6, Masuda in view of Carmel discloses the method of claim 1, wherein whether the image quality of the primary image data satisfies the criterion is determined based on whether a value (Carmel, pg. [0111], “textural change measure”) associated with a difference between the image quality of the selected image data in the first format and the image quality of the primary image data in the second format (Figs. 34, 42 and 43) is equal to or less than a threshold (pg. [0111], the upper limit of the “textural change measure interval” defines a threshold).

Regarding claim 7, Masuda in view of Carmel discloses the method of claim 6, further comprising: 
dividing an image of the selected image data in the first format and an image of the primary image data in the second format into tiles each having a respective size (e.g., Figs. 3&4, 4x4 or 8x8 blocks); and determining whether the value associated with the difference between the image quality of the selected image data in the first format and the image quality of the primary image data in the second format is equal to or less than the threshold, for at least some of the tiles (Figs. 3&4, global blockiness score or texture distortion score defines a texture measure, see pg. [0111]).

Claims 13-18 have been analyzed and are rejected for the same reasons as outlined above regarding claims 1, 1 and 4-7 respectively.

Claims 9-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 2020/0341859) in view of Carmel (US 2012/0201476), and further in view of MA et al. (hereafter referred to as “MA”, US 2010/0138417).  

Regarding claim 9, Masuda in view of Carmel discloses the method of claim 1, but fails to expressly disclose: receiving the image data in the first format from a terminal as data to be stored; receiving, from the terminal, an input requesting transmission of the data; determining whether the terminal is configured to support the second format; and transmitting the final image data in the second format in response to the terminal being configured to support the second format.
However, the basic function of a storage system (such as that disclosed in Masuda) is to store/retrieve data based on user requests. Sending requested data to user based on capabilities of the user terminal is well known and expected, as for example shown in MA (Fig. 2, user terminal 10, contents converting unit 124. pg. [0047], [0052], [0057], “The image converter receives information, such as the image compression format supported by the user terminal 10, … converts the images stored in the contents storage unit 140 into a form optimized for the user terminal”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 9 from the teachings of Masuda in view of Carmel and common practice in the art as shown in MA.     

Regarding claim 10, please refer to analysis of claim 9. The storage system of Masuda in view of Carmel performs image recompression to the received content (e.g., JPEG images generated at the user terminal in MA, Fig. 2, unit 10 and Fig 3), resulting in a new/second data format. Depending on whether or not the user terminal supports the new data format, transmitting the content either in the new format or reverse back to an earlier format would have been quite obvious to a person of ordinary skill in the art. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 10 from the teachings of Masuda in view of Carmel and MA. 
   
Regarding claims 11 and 12, please refer to analysis of claim 10. Carmel states in pg. [0637] that “a compressed input image file may include image data and metadata, where metadata includes compression data, which in tum includes details and data related to the compression that was applied to the image. The compression data may be required for decoding the image. For certain compressed images, the compression data may include a quantization matrix and/ or a scaling factor … that were used for the latest compression of the image, and which are required in order to reconstruct the image.”
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claims 11 and 12 from the teachings of Masuda in view of Carmel and MA. 

Claim 20 has been analyzed and is rejected for reasons outlined above regarding claims 9 and 10.
Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666